Title: To Thomas Jefferson from T. Swaine, 29 September 1807
From: Swaine, T.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia Sepr: 29th. 1807
                        
                        As the freind and Brotherinlaw, of General Peter Muhlenberg, who cannot possibly live more than two or three
                            days, I take the liberty, most respectfully (altho’ personally unknown to you) of recommending John Graff Esquire as a fit
                            person to succeed him as Collector of the port of Philadelphia, Mr Graff has acted as Deputy Collector for many years and
                            his capability is well known to the Merchants of this City—Should the President think proper to appoint Mr Graff there is
                            no doubt it will give great satisfaction and oblige the freinds of General Muhlenberg. The President I am confident, from
                            my knowledge of his public and private character, will excuse the freedom I have taken upon this occasion
                        I have the honor to be with the highest respect and esteem Sir Your most obedient & Very Humble
                            Servant
                        
                            T Swaine
                            
                        
                    